The Attorney General is in receipt of your letter wherein you request an official opinion on the following question: May the phrase "subscribed to and sworn to before me" be used in lieu of "acknowledged before me" as required under 49 O.S. 105 [49-105](3) (1971)? Title 49 O.S. 105 [49-105] (1971) provides in part: "The form of a certificate of acknowledgment used by a person whose authority is recognized under Section 2 shall be accepted in this state if: "(3) the certificate contains the words 'acknowledged before me', or their substantial equivalent." 49 O.S. 106 [49-106] defines "acknowledged before me" as: "The words 'acknowledged before me' mean: "(1) that the person acknowledging appeared before the person taking the acknowledgment; "(2) that he acknowledged he executed the instrument; "(3) that in the case of: "(i) a natural person, he executed the instrument for the purposes therein stated; "(ii) a corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated; "(iii) a partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated; "(iv) a person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes stated; "(v) a person acknowledging as a public officer, trustee, administrator, guardian, or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and "(4) that the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate." The phrase "subscribed and sworn to before me" has been judicially construed to be a jurat, which, by definition, is insufficient to constitute an acknowledgment. Maitland v. Republic Refining Co.,109 Okl. 55, 234 P. 742 (1925).  The term "jurat" is defined as: ". . . a simple statement that an instrument is subscribed and sworn to or affirmed before a proper officer without the further statement that it is the act or deed of the person making it." 1 C.J.S., Acknowledgment, 1.  The phrase "acknowledged before me" as so defined by 49 O.S. 106 [49-106] contemplates that certain conditions exist to insure that an acknowledgement has, in fact, occurred. By definition, the phrase "subscribed and sworn to before me" constitutes a jurat which is insufficient to be an acknowledgment.  It is, therefore, the official opinion of the Attorney General that the phrase "subscribed and sworn to before me" is not a substantial equivalent to the phrase "acknowledged before me" for the purposes of the recordation of instruments.  (RONALD LEE JOHNSON) (ksg)